Citation Nr: 1708847	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  10-25 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Gonzalez, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1988 to October 1991.  She died in March 2007.  The appellant is the Veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision from the Department of Veterans (VA) Regional Office (RO) in St. Louis, Missouri.  

This matter was previously before the Board in January 2014 and March 2016, at which time it was remanded for additional development.  The requested development has been completed, and the case has been returned to the Board for further appellate review.


FINDINGS OF FACT

1.  The Veteran's death certificate listed the immediate cause of death on March 19, 2007, as pulmonary embolism due to or as a consequence of blunt force trauma to the leg and foot, due to or as a consequence of an auto accident.  

2.  The cause of the Veteran's death was not related to service or a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 1310 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  In the context of a claim for Dependency and Indemnity Compensation (DIC) benefits, which includes a claim of service connection for the cause of the Veteran's death, duty to assist notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  A letter sent in September 2008 notified the appellant how to substantiate the claim.  38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159.  The appellant also has actual knowledge of the conditions for which the Veteran was service connected at the time of her death.  For example, this was clearly noted in the January 2014 Board remand.  

The evidence includes the Veteran's service treatment records, service personnel records, VA treatment records, private treatment records, and lay evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Three VA medical opinions were obtained in connection with the claim for cause of death in April 2010, February 2014, and October 2016.

The Board also notes that action requested in the prior remands has been undertaken.  Outstanding VA treatment records were obtained and associated with the claims file and in October 2016 a VA addendum opinion was obtained which provided findings pertinent for evaluating the cause of the Veteran's death. Accordingly, the Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
  
II. Analysis

Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from service-connected disability.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.5 (2016).  Service connection for the cause of a Veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of death.  38 U.S.C.A. § 1310 (West 2014); 38 C.F.R. § 3.312 (2016).

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that disability was either the principal or a contributory cause of death.  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran.  38 C.F.R. § 3.312(a) (2016).

A service-connected disability will be considered as the principal, or primary, cause of death when that disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b) (2016).

A service-connected disability is one which was incurred in or aggravated by active service; one which may be presumed to have been incurred or aggravated during such service; or one which was proximately due to or the result of a service- connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116, 1131, 1137 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2016).
  
The Veteran's death certificate lists the immediate cause of death as pulmonary embolism due to or as a consequence of blunt force trauma to the leg and foot, due to or as a consequence of an auto accident.  At the time of the Veteran's death she was service connected for residuals of subtalar coalition with osteoarthritis of the right ankle, assigned a 10 percent disability rating.  The Board notes that the Veteran was diagnosed with anemia in service.  As such, the Board considers whether the cause of death was caused by the Veteran's active duty service.

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate each claim and what the evidence in the claims file shows, or fails to show, with respect to each claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); see also Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA.  VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any material issue to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The appellant asserted that re-injury to the Veteran's service-connected right foot disability after an auto accident led to the Veteran's death or that her death was related to her military service.

Service treatment records show that in June 1989, the Veteran lost consciousness while standing in formation, and was subsequently diagnosed with anemia.  During a July 1991 medical board examination, the Veteran was diagnosed with bilateral tarsal coalition with subsequent osteoarthritis and bilateral knee pain.  

VA treatment records indicate that prior to her death the Veteran underwent treatment for her service-connected right ankle disability and knee pain.

In a March 2007 motor vehicle accident report, the private treatment provider reported an open right ankle fracture noted at the scene of the auto accident and diagnosed a contusion to the ankle and cervical strain.  In a subsequent private treatment report, the private treatment provider noted that the Veteran had a history of right ankle pain and a right ankle injury and reported that there was severe soft tissue swelling about the ankle and no underlying fractures or dislocations.  The private treatment provider diagnosed a foot contusion and neck sprain.

In a March 2007 autopsy report, the examiner reported that the Veteran suffered a bilateral pulmonary emboli and trauma due to a motor vehicle accident that included a right ankle fracture, status post repair.  The examiner opined that the Veteran died as a result of bilateral pulmonary thrombo-emboli.

In an April 2010 VA medical opinion, the examiner reviewed the claims file and noted that during service the Veteran was treated for ongoing ankle and knee pain and noted the in-service diagnosis of the right ankle disability.  The examiner noted that the Veteran was involved in a motor vehicle accident and sustained blunt force trauma to the right leg, that private treatment records indicated a laceration to the leg, that there was swelling around the right ankle although x-rays were negative for a fracture, and that the lacerations were closed and a soft-cast was placed on the right leg.  The VA examiner noted that the Veteran's autopsy report showed pulmonary emboli occluding the right and left main pulmonary arteries and residual deep vein thrombosis in the deep saphenous veins.  The examiner opined that the Veteran died from a bilateral pulmonary emboli originating from the deep venous system of her right leg.  He reported that the Veteran had two of the three risk factors for thromboembolic disease from her recent auto injury as she was immobilized with a cast and had sustained vessel wall injury from the auto collision.  The examiner further opined that there was no indication that her service-connected talocalcaneal coalition contributed to her death as it is not associated with any risk factor for thromboembolic disease, specifically that it does not cause damage to the deep venous system of the legs, is not associated with hypercoagulability, and did not lead to prolonged immobilization.

In a February 2014 VA medical opinion, the examiner again noted the Veteran's in-service and post-service ankle treatment and the circumstances surrounding the Veteran's death.  The examiner reported that the Veteran's service-connected talocalcaneal coalition was a localized condition which does not affect other structures surrounding the joint and is not associated with any of the known risk factors for thromboembolic disease.  The examiner opined that as the event that caused the Veteran's death followed the Veteran's injuries in the motor vehicle collision which were associated with specific risk factors for thromboembolism, it was highly unlikely that the Veteran's cause of death was aggravated by her service-connected right ankle disability.

In an October 2016 VA addendum opinion, the examiner opined that there is no documentation in the medical literature on thrombotic disease and pulmonary emboli that anemia is a risk factor for those conditions, and therefore, it was highly unlikely that the previously documented anemia contributed to the pulmonary emboli that led to the Veteran's death.

In summary, the VA examiner opinions persuasively explain why the Veteran's death was not related to her service-connected ankle disability or the Veteran's military service, specifically an in-service diagnosis for anemia.

As such, the preponderance of the evidence is against the appellant's claim of service connection for the cause of the Veteran's death.  The benefit-of-the-doubt doctrine is consequently not applicable, and the service connection claim must be denied.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


